764 N.W.2d 217 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Earnest Lamont WARREN, Defendant-Appellant.
Docket No. 137666. COA No. 276816.
Supreme Court of Michigan.
April 24, 2009.

Order
On order of the Court, the application for leave to appeal the September 18, 2008 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the trial court is obligated under the statutory sentencing guidelines to score all felonies or only the highest class felony. See People v. Mack, 265 Mich.App. 122, 695 N.W.2d 342 (2005), People v. Johnigan, 265 Mich.App. 463, 472, 696 N.W.2d 724 (2005), and MCL 777.21(2), as amended effective January 9, 2007. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.